In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-22-00237-CR


                              AVERY JAY ALVAREZ, APPELLANT

                                                     V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 242nd District Court
                                       Hale County, Texas
                  Trial Court No. B20518-1706, Honorable Kregg Hukill, Presiding

                                       September 19, 2022
                                 MEMORANDUM OPINION
                        Before PARKER and DOSS and YARBROUGH, JJ.


       Appellant, Avery Jay Alvarez, appeals from the trial court’s judgment adjudicating

him guilty of possession of a controlled substance in a correctional facility and sentencing

him to four years’ confinement. 1 Pending before this Court is Appellant’s motion to

voluntarily dismiss the appeal. As required by Rule of Appellate Procedure 42.2(a), the

motion to dismiss is signed by Appellant and his attorney. As no decision of the Court



       1   See TEX. PENAL CODE ANN. § 38.11(d)(1).
has been delivered, the motion is granted and the appeal is dismissed. No motion for

rehearing will be entertained and our mandate will issue forthwith.



                                                       Per Curiam

Do not publish.




                                            2